Citation Nr: 1721134	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  15-36 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for an acquired psychiatric disorder, characterized as posttraumatic stress disorder (PTSD), and in excess of 50 percent after January 24, 2013.  

2.  Entitlement to service connection for a traumatic brain injury.  

3.  Entitlement to a temporary total evaluation due to hospital treatment in excess of 21 days.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 2005 to September 2007.

These matters come to the Board of Veterans' Appeals (Board) on appeal from April 2008, October 2008, and November 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, and St. Petersburg, Florida, respectively.  Jurisdiction over these matters is with the RO in Montgomery, Alabama.  

In a July 2013 rating decision, the RO increased the Veteran's acquired psychiatric disorder rating to 50 percent, effective January 24, 2013.

In February 2016, the Veteran testified before a Veterans Law Judge at a Board hearing at the RO in Montgomery, Alabama, and a transcript of the proceeding has been associated with the record.  

During the pendency of the appeal, in January 2010, the Veteran filed a claim of entitlement to total disability based on individual unemployability (TDIU).  The Board notes that pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a TDIU claim is part and parcel with an increased rating claim where raised by the record.  In this case, however, there do not appear to be any significant gaps in employment during the claim period.  Indeed, in his application for TDIU, the Veteran noted steady full-time employment from January 2008 through December 2009.  Per a May 2013 VA examination, the Veteran was then employed as a teacher, and had been for two years.  At the February 2016 hearing he testified that he was still working as a teacher, even though he had bounced around different school systems over his four years in teaching.  Overall, then, despite the claim in January 2010 it does not appear that TDIU has been factually raised by the record in this case.  Accordingly, a TDIU claim is not deemed to be in appellate status.

The issue of entitlement to a temporary total evaluation due to hospital treatment in excess of 21 days is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to March 24, 2010, The Veteran's psychiatric symptoms have been characterized by depression and a history of confrontations.  During this period the disability picture has been manifested by no more than  occupational and social impairment with occasional decrease in work efficiency. 

2.  For the period since March 24, 2010, the Veteran's PTSD has been manifested by deficiencies in most areas; there is no showing of total occupational and social impairment. 

3.  On February 2016, the Veteran withdrew his claim of service connection for a traumatic brain injury at his Board Hearing before a Veterans' Law Judge.  

 
CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for an acquired psychiatric disorder, diagnosed as PTSD, prior to March 24, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a rating of 70 percent, but no more, for an acquired psychiatric disorder, diagnosed as PTSD, from March 24, 2010 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2016).

3.  The criteria for withdrawal of the substantive appeal as to the issue of service connection for a traumatic brain injury have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims

A veteran may withdraw his or her appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2016).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. §§ 20.101, 20.202 (2016).

Here, during his February 2016 Board Hearing, the Veteran withdrew his service connection claim for a traumatic brain injury.  In view of the Veteran's expressed desire, the Board concludes that his intent was to withdraw his claims related to the aforementioned, and further action with regard to these claims is not appropriate.  The Board no longer has jurisdiction over these claims and, as such, must dismiss the appeal as to these issues.

Increased Ratings

The Veteran is seeking an increased rating for his service-connected PTSD.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

In the case of an initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability.  Fenderson v. West, 12 Vet. App. 119 (1999).  Further, the Board must consider whether the disability has undergone varying and distinct levels of severity while the claim has been pending and provide staged ratings during those periods.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Prior to March 24, 2010

For the period prior to March 24, 2010, the Veteran has been assigned a 30 percent rating for an acquired psychiatric disorder under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016) (addressing PTSD).  For the next-higher 50 percent rating, the evidence must show occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment or impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing effective work and social relationships.

Based on the evidence of record, a rating in excess of 30 percent is not warranted for the period prior to March 24, 2010.  First, the Veteran does not exhibit objectively observable symptoms such as flattened affect, stereotyped speech, difficulty in understanding complex tasks, or impairment of memory to a level that a 50 percent rating would be warranted.  Specifically, at a VA examination in April 2008, he appeared casually dressed and neatly groomed with a normal affect.  His thought process and thought content were unremarkable, as was his judgment, insight and intelligence.  While he did report panic attacks, depression, isolation, sleeping problems, and hypervigilance, he displayed fair impulse control with no episodes of violence, homicidal or suicidal ideation.  Moreover, the examiner noted that the Veteran was working and participates in a softball league.  As such the examiner determined that his PTSD symptoms were mild and only caused decreased work efficiency during times of stress. 

Similarly, the Veteran's treatment records indicate that he experienced symptoms such as irritability, inattentiveness, trouble sleeping, isolation, flashbacks, depression, low energy, and hypervigilance.  Specifically, in January 2009, while he indicated that some of his symptoms have deteriorated, he reported that he has "developed a closeness with [his wife's] children and finds enjoyment in their relationship."  He reported depression, anxiety, and poor sleep habits, but denied hallucinations, delusions, suicidal and homicidal ideations.  The physician documented that his appearance was neat and clean.  He was alert and oriented with logical goal directed thoughts.  

In view of these clinical evaluations, the Board finds that the Veteran does not exhibit objective symptomatology that would be sufficient to warrant a rating in excess of 30 percent.  While it is true that the Veteran had occasional panic attacks and irritability, these symptoms alone are insufficient to warrant an increased rating given the otherwise relatively mild array of symptoms and impact on the Veteran - especially in light of the fact that the Veteran displayed clear, logical, and goal oriented speech and thought processes.  Indeed, many of the examples listed in the diagnostic code for a higher rating have not been shown at all.  Most importantly, irrespective of the specific symptoms noted, the Veteran's overall level of social and occupational impairment during the period in question is most commensurate with the 30 percent evaluation presently in effect.  Indeed, as to establishing effective social relationships, as noted above, he had an enriching and rewarding relationship with his wife's children.  He also played softball, as noted above.    

Again, although the general rating formula provides specific examples of symptoms that may result from various acquired psychiatric disorders, the Board emphasizes that its analysis should not be limited to only these symptoms, but should also consider any other relevant criteria outside of the rating code in order to determine the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  As such, the Board has also considered the extent to which there are other indications of occupational and social impairment, such as difficulty in adapting to stressful circumstances or the inability to establish and maintain effective relationships that may cause deficiencies in most areas, to include social and occupational inadaptability.

In this regard, it is clear that the Veteran's disorder reflects some impact on his social and occupational functioning.  Nevertheless, the evidence does not indicate that a rating in excess of 50 percent is warranted.  Specifically, while the Veteran isolates himself on occasion, he has maintained a stable relationship with his wife and step-children.  Further, the Veteran has been able to maintain full-time employment. 

The Board has also considered the Veteran's Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)). 

In this case, the Veteran had a GAF score of 70 and 60 at his private evaluations.  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  On the other hand, a GAF of 51-60 reflects "moderate" symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or 'moderate' difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

Here, the Board finds that a GAF score of 60 is representative of symptoms that are far worse than the symptoms were observed by the VA examiner in April 2008.  For the period on appeal, the private psychologist has not reported findings or symptoms which equate to impairment in reality testing or communication or major impairment in several areas, such as work, family relations, judgment, thinking or mood.  Rather, the Veteran's observed symptoms appear more consistent with a 30 percent evaluation for occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  These symptoms are too mild to warrant a rating in excess of 30 percent.  Therefore, a rating in excess of 30 percent is not warranted prior to March 24, 2010. 

Since March 24, 2010

The Veteran's PTSD has been assigned a disability rating of 30 percent prior to January 24, 2013, and 50 percent thereafter, under 38 C.F.R. § 4.130, Diagnostic Code 9411.  In order to warrant a 70 percent rating, the evidence must show occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; impaired impulse control (such as unprovoked irritability with periods of violence); near-continuous panic or depression affecting ability to function independently, appropriately and effectively; spatial disorientation; speech intermittently illogical, obscure, or irrelevant; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

The Board finds that during the period in question a 70 percent evaluation is warranted.  Indeed, as noted in VA treatment records dated in March 2010, the Veteran had trouble maintaining employment due to his temper.  He had been involved in a physical altercation just one month prior.  Moreover, the note described conflict in his relationship with his wife and indicated that he had flipped furniture and destroyed property in anger.  As shown in the May 2013 VA examination, he and his wife ultimately filed for divorce.   Additionally, private records dated in 2010 noted that his judgment and insight were significantly impaired by his anxiety and depression at the time of the examination.  

Resolving doubt in the Veteran's favor, the evidence throughout the period in question, when viewed sympathetically, demonstrates deficiencies in most areas- i.e., both at work and at home.  The Veteran had lost jobs and his marriage was in the process of ending.  The evidence here is therefore sufficient to support a 70 percent evaluation.  However, there is no showing of total social and occupational impairment such as to warrant a 100 percent rating.  Indeed, despite being fired from jobs overall the Veteran remained employed (i.e., was able to regain other employment) and per the May 2013 VA examination would socialize with family and friends.  The examiner found normal judgment and insight with logical thought process.  His speech was clear and normal.  Additionally, his appearance, hygiene, and behavior were all noted to be appropriate.  The Veteran also denied any hallucinations, and suicidal or homicidal ideation.  No other evidence of record demonstrates findings that most nearly approximate total occupational and social impairment.   In so finding, the Board has also considered the Veteran's Global Assessment of Functioning (GAF) score.  Here, the Board finds that the Veteran's GAF scores of 60 and 58 are consistent with the symptoms the Veteran displayed and such scores fail to suggest total impairment.  Therefore, a rating in excess of 70 percent is not warranted on a schedular basis.  

Veteran's Claims Assistance Act

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and VA examinations are associated with the claims file.  VA provided relevant and adequate examinations in June 2011 and February 2016.  The examiners reviewed the accurate history, considered lay statements, and provided clinical findings and diagnoses.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

An initial rating in excess of 30 percent for an acquired psychiatric disorder, diagnosed as PTSD, prior to March 24, 2010, is denied. 

A rating of 70 percent, but no more, for an acquired psychiatric disorder, diagnosed as PTSD, from March 24, 2010 is granted. 

The issue of entitlement to entitlement to service connection for a traumatic brain injury is dismissed without prejudice.


REMAND

In October 2008, the RO in St. Petersburg, Florida, issued a rating decision which denied the Veteran's claim for a temporary total evaluation due to hospital treatment in excess of 21 days.  The Veteran submitted a timely notice of disagreement in January 2009.  However, the RO has not issued a statement of the case in response to the Veteran's notice of disagreement.  Accordingly, the issue must be remanded to the RO for the issuance of a statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Furnish a statement of the case to the Veteran addressing the issue of entitlement a temporary total evaluation due to hospital treatment in excess of 21 days.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  Then, only if the appeal is timely perfected, should those issues be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


Department of Veterans Affairs


